USDC IN/ND case 1:18-cr-00099-DRL-SLC document 92 filed 05/27/21 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,

         v.                                                CAUSE NO. 1:18-CR-99 DRL-SLC

 COREY P. BRIGHT,

                        Defendant.

                                              ORDER
       The court has reviewed the findings and recommendation of Magistrate Judge Susan Collins

filed May 11, 2021. Corey Bright pleaded guilty to count 2 of the two-count superseding indictment:

possession of an unregistered firearm. See 26 U.S.C. § 5861(d). No party objected, and the time to

object has passed. The court now adopts the findings and recommendation in their entirety, including

the Magistrate Judge’s finding under the CARES Act. Subject to this court’s consideration of any plea

agreement pursuant to Federal Rule of Criminal Procedure 11(c), the plea of guilty to this offense as

charged in the indictment is hereby accepted, and the defendant is adjudged guilty of this offense.

       SO ORDERED.
       May 27, 2021                                    s/ Damon R. Leichty
                                                       Judge, United States District Court
